DETAILED ACTION
Claims 1-4 and 7-22 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s arguments 
Following Applicants arguments and amendments, the 112 rejection of the claims is Withdrawn. 
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant’s Argument: Applicant’s arguments directed the 103 rejection are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 103 rejection of the claims below.
Therefore, the 103 rejection is Maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-11 and 13-14 are rejected under 35 U.S.C. 102(a)(s) as being anticipated by Kamel et al. (U.S. Publication No. 2012/0323382 Al), hereinafter Kamel.
As to claim 8, Kamel anticipates A computer-implemented method of physical structure design, the method comprising: receiving, for a three-dimensional design model of a physical structure, a design profile comprising at least one of: an indication of a first material of a first version the three-dimensional design model, or an indication of a first geometry of the first version of the a three dimensional design model ([0067], the computer aided modeling element 306 provides functions for the computer aided two and three dimensional geometric modeling of the building based on information selected and entered in the design management element 302 and engineering design element 304;[0040] for the three dimensional model; [0079], The energy management system 102 can calculate and analyze predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, using the algorithms and information embedded or entered in one or more of the design management element 302, the engineering design element 304, the computer aided modeling element 306, the computer aided simulation element 308, and the building construction management element 310; [0063] different materials and sizes of materials are used),
generating, based on the design profile, a first energy analysis model configured to model energy transmission through at least one first surface of the first version of the three-dimensional design model, ([0067], the computer aided modeling element 306 provides functions for the computer aided two and three dimensional geometric modeling of the building based on information selected and entered in the design management element 302, [0079], such as predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model); 
determining, based on the first energy analysis model, first energy transmissions for the first version of the three-dimensional design model (Paragraph [0067], generating based on the information selected and entered in the design management element 302, [0079], predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model, [0060], [0110]-[0122] energy performance and consumption being based on the requirements entered for the new building); 
locating at least one of material information indicating a second material different from the first material or geometry information indicating a second geometry different from the first geometry, ([0063], [0092] structural components can be modified by the user to add new or custom structural components including their design and performance attributes, such as material during the design optimization process); 
generating, based on the design profile and based on at least one of the second material information or the second geometry information, a second energy analysis model configured to model energy transmission through the at least one second surface of a second version of the three dimensional design model; and ([0067], a computer aided modeling element provides functions for the computer aided two and three dimensional geometric modeling of the building, based on information selected and entered in the design management element 302, [0063], such as modified structural components including their design and performance attributes, predicted energy usage, recommendations for optimized energy performance, and the performance of corrective measures for the facility can be based at least in part on the selected structural components and their associated attributes, [0079], the predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, can be used to create a second energy analysis model; [0060],[0092], [0110]-[0122] energy performance and consumption being based on the requirements entered for the new building are modeled and optimized)
determining, based on the second energy analysis model, second energy transmissions for the  second version of the three-dimensional design model, ([0070], [0092], [0110]-[0122] computer aided simulation of the facility’s structural, mechanical, electrical and thermal loads, lifecycle thermal analysis, lifecycle simulation of the building’s energy consumption and lifecycle simulation of the building’s energy costs). Examiner’s Note: computer aided simulation of the facility’s structural, mechanical, electrical and thermal loads are determined based on simulation results of the energy analysis model.

Regarding claim 9, Kamel anticipates the limitations of claim 8. Kamel also anticipates, further comprising: causing presentation of the second transmissions to a user, ([0095], displaying energy usage information using the software’s 2D and 3D display functionality, the energy information can be displayed as color overlays, digital overlays, charts, gauges, or other, [0083], of both original and corrective energy calculations to provide proper visualization to the user); 
receiving an indication that the user selected an indication of the second energy transmissions, ( [0067], the computer aided modeling element 306 provides functions for the computer aided two and three dimensional geometric modeling of the building based on information selected and entered in the design management element 302); and 
associating , with the design profile, at least one of an indication of the second material or an indication of the second geometry, wherein the second material comprises an identifier of a manufacturer, ([0063], [0079], [0087], [0092], such as predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model).

Regarding claim 10, Kamel anticipates the limitations of claim 8. Kamel also anticipates, wherein the locating comprises, ( [0063], structural components can be modified by the user to add new or custom structural components including their design and performance attributes, such as material): 
determining a material constraint defining a first search space for materials, (Paragraph [0069], Further the computer aided modeling element 306 verifies the integrity of the design and compares the design with the selected and entered in the design management element 302 and engineering design element 304 and alerts the user of any violations or conflicts in the design of the building 104 or in the layout and design of any of the associated components); 
determining a geometric constraint defining a second search space for geometries, (Paragraph [0069], Further the computer aided modeling element 306 verifies the integrity of the design and compares the design with the selected and entered in the design management element 302 and engineering design element 304 and alerts the user of any violations or conflicts in the design of the building 104 or in the layout and design of any of the associated components); and 
locating, based on the first search space and the second search space, at least one of the second material or the second geometry, ([0063], Further yet, the engineering design element 304 comprises a library of standard (commercially available) structural materials stored in memory 204, and permits the user to select structural components that are to be used in the design or retro-commissioning of the building 104. Examples of structural components are, but not limited to, metallic beams, wood studs, drywall, cement walls, windows, doors, floor tiles, ceiling tiles, roofing tiles, insulation, pre-defined standard wall types, ramps, stairs, elevator shafts, and the like. The library of structural components includes the design and performance attributes associated with the structural components).

Regarding claim 11, Kamel anticipates the limitations of claim 8. Kamel also anticipates, further comprising generating, for the first version of the three-dimensional design model, a first energy profile comprising an indication of the first energy transmissions; and generating, for the second version of the three-dimensional design model, a second energy profile comprising an indication of the second energy transmission. ([0060], creating energy consumption profiles).

Regarding claim 13, Kamel anticipates the limitations of claim 8. Kamel also anticipates, wherein the receiving of the design profile is based on: 
determining, at a first time, a first list indicating a plurality of first three-dimensional model objects of the first version of the three-dimensional design model, ( [0040], [0063], determining engineering design elements at a first time [during new or retro-commissioning design of the building], model objects [structural components] that are to be used inside the building); 
determining, at a second time, a second list indicating a plurality of second three dimensional model objects of a second version of the three-dimensional design model; ([0040], [0075], determining at a later time progress information on the construction or retro-commissioning of the building, such as the installation of equipment); 
quantifying a variance between the first list and the second list, ([0076], by comparing the list of installed systems and construction progress to the design requirements, Paragraph [0060], the design requirements containing a list [specifications] for necessary systems to be installed in the building system); and Examiner’s Note: quantifying a variance can mean determining a difference between installed systems and required systems.
determining that the variance satisfies a threshold, (Paragraph [0077], verifying, in new construction or in retro-fitting existing buildings 104, that all the installed subsystems achieve the owner’s project requirements as intended by the building owner and as designed by the building architects and engineers, Paragraphs [0080] and [0092], such as comparing a measured behavior and performance metrics with the specifications and selections of the design management element and engineering design element, Paragraph [0037], or comparing the predicted energy usage and the actual energy usage to determine if the actual energy usage exceeds the predicted energy usage). Examiner’s Note: measured behavior and performance metrics is assumed as the threshold.

Regarding claim 14, Kamel anticipates the limitations of claim 8. Kamel also anticipates wherein at least one of the first energy transmissions are based on first aggregated energy transmissions through first surfaces of first three-dimensional model objects that collectively form the first version of the three dimensional design model, and the second energy transmission are based on second aggregated transmissions through second surfaces of second three-dimensional model objects that collectively form the second version of the three-dimensional design model.([0067], for generating a computer aided model of the building and its components, [0079], such as predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model, Paragraph[0092], [0109]-[0121], energy is turned into heat and may be transferred to and from the building by being conducted through surfaces such as walls or windows).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 4, 7, 12 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kamel et al. (U.S. Publication No. 2012/0323382 Al), hereinafter Kamel, in view of Bischof et al. (U.S. Publication No. 2013/0073102 Al), hereinafter Bischof.
As to claim 1, Kamel discloses a method of physical structure designing, the method comprising: receiving, by a computing device and for a first version of a three-dimensional design model of a physical structure, first design information comprising: first material information indicating one or more first materials of at least one first three-dimensional model object of the first version of the three-dimensional design model, first geometry information indicating one or more geometries of the at least one first three-dimensional model object of the first version of the three-dimensional design model, location information, and constraint information; ([0067], the computer aided modeling element 306 provides functions for the computer aided two and three dimensional geometric modeling of the building based on information selected and entered in the design management element 302 and engineering design element 304;[0040] for the three dimensional model; [0079], The energy management system 102 can calculate and analyze predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, using the algorithms and information embedded or entered in one or more of the design management element 302, the engineering design element 304, the computer aided modeling element 306, the computer aided simulation element 308, and the building construction management element 310; [0063] different materials and sizes of materials are used), 
generating, by the computing device and based on the first design information, a first energy analysis model configured to model energy transmissions through at least one first surface of the at least one first three-dimensional model object of the first version of the three-dimensional design model; ([0040] for the three dimensional model; [0063] different materials and sizes of materials are used; [0067], the computer aided modeling element 306 provides functions for the computer aided two and three dimensional geometric modeling of the building based on information selected and entered in the design management element 302 and engineering design element 304; [0079], The energy management system 102 can calculate and analyze predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, using the algorithms and information embedded or entered in one or more of the design management element 302, the engineering design element 304, the computer aided modeling element 306, the computer aided simulation element 308, and the building construction management element 310; [0097]-[0113], energy is turned into heat and may be transferred to and from the building by being conducted through surfaces such as walls or windows)
locating, by the computing device and for a second version of the three-dimensional design model of the physical structure, second design information comprising at least one of: second material information indicating one or more second materials, different from the one or more first materials, of at least one second three-dimensional model object of the second version of the three-dimensional design model, or second geometry information indicating one or more second geometries, different from the one or more first geometries, of the at least one second three-dimensional model object of the second version of the three-dimensional design model; (Figure 3, [0040], [0059], [0063], [0082], structural components can be modified by the user to add new or custom structural components including their design and performance attributes, such as material, multiple materials from the library are listed and used in the verification and optimization; [0092] continuous optimization with the combining of different materials and geometries is used until the corrective measures taken meet the requirements)
generating, based on the second design information and based on the location information of the first design information and the constraint information of the first design information, a second energy analysis model configured to model energy transmission through at least one second surf ace of the at least one second three-dimensional model object of the second version of the three-dimensional design model; and (Figure 3, [0059], [0067], [0082] a computer aided modeling element provides functions for the computer aided two and three dimensional geometric modeling of the building, based on information selected and entered in the design management element 302, and running an optimization process, [0063], such as modified structural components including their design and performance attributes, predicted energy usage, recommendations for optimized energy performance, and the performance of corrective measures for the facility can be based at least in part on the selected structural components and their associated attributes, [0066], geographical location, [0069], and violations or conflicts, [0079], the predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, can be used to create a second energy analysis model; [0100]-[0123] the heat transfer of the building is equated to the energy transmission of the building given the current iteration of the building)
a respective indication of energy transmission through one or more surfaces of one or more three-dimensional model objects of the version of the three-dimensional design model. ([0063], [0092], [0100]-[0123] the heat transfer of the building is equated to the energy transmission of the building given the current iteration of the building)
Kamel does not explicitly teach generating, based on the first energy transmissions and the second energy transmissions, an energy chronology representative of multiple iterative versions of the design model.
Bischof teaches generating, based first energy transmissions modeled by the first energy analysis model and second energy transmissions modeled by the second energy analysis model, an energy chronology comprising, for each version of a plurality of versions of the three-dimensional design model. ([0061], [0070], a chronological and partial distribution of all energy contribution rates in large and complex industrial, commercial or administrative buildings can be registered, and all potential energy reductions can be determined and exhausted for each of the buildings during the optimization process)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamel to incorporate the teachings of Bischof by generating, based on the first energy transmissions and the second energy transmissions, an energy chronology representative of multiple iterative versions of the design model. Doing so enables for reduction in the energy consumption, an energy consumption of at least a building to be considered as an energy cascade taken into account all parameters contributing to the increased energy consumption of the building with respect to a building type specific theoretical energy consumption optimum value based on a corresponding modeled building, and for analyzing this energy consumption with respect to potential energy reductions which are to be determined. (Hu [0061])

Regarding claim 2, the combination of Kamel and Bischof teaches the limitations of claim 1. Kamel also teaches further comprising generating, for the three-dimensional design model, an energy profile comprising at least one of an indication of the first energy transmissions or an indication of the second energy transmissions. (Paragraph [0060], creating energy consumption profiles).

Regarding claim 4, the combination of Kamel and Bischof teaches the limitations of claim 1. Kamel also teaches wherein the receiving of the first material information and the first geometric information is based on: determining, at a first time, a first list indicating a plurality of first three-dimensional model objects of the first version of the three-dimensional design model, ([0040], [0063], [0092], determining engineering design elements at a first time [during new or retro-commissioning design of the building], model objects [structural components] that are to be used inside the building);
determining, at a second time, a second list indicating a plurality of second three dimensional model objects of the second version of the three-dimensional design model; ([0040], [0075], [0092], determining at a later time progress information on the construction or retro-commissioning of the building, such as the installation of equipment); 
quantifying a variance between the first list and the second list, ([0076], by comparing the list of installed systems and construction progress to the design requirements, Paragraph [0060], the design requirements containing a list [specifications] for necessary systems to be installed in the building system); and 
Examiner’s Note: quantifying a variance can mean determining a difference between installed systems and required systems.
determining that the variance satisfies a threshold, (Paragraph [0077], verifying, in new construction or in retro-fitting existing buildings 104, that all the installed subsystems achieve the owner’s project requirements as intended by the building owner and as designed by the building architects and engineers, Paragraphs [0080] and [0092], such as comparing a measured behavior and performance metrics with the specifications and selections of the design management element and engineering design element, Paragraph [0037], or comparing the predicted energy usage and the actual energy usage to determine if the actual energy usage exceeds the predicted energy usage). 
Examiner’s Note: measured behavior and performance metrics is assumed as the threshold.

Regarding claim 7, the combination of Kamel and Bischof teaches the limitations of claim 1. Kamel also teaches further comprising causing presentation of the first energy transmissions and the second energy transmissions to a user, (Paragraph [0095], displaying energy usage information using the software’s 2D and 3D display functionality, the energy information can be displayed as color overlays, digital overlays, charts, gauges, or other, Paragraph [0083], of both original and corrective energy calculations to provide proper visualization to the user).

As to claim 12 Kamel anticipates the limitations of claim 8. Kamel also teaches wherein the design profile is a first design profile, ([0059], FIG. 3 illustrates a block diagram for an energy management system 300 providing integrated and continuous design, simulation, commissioning, real time management, evaluation and optimization of energy management for facilities 104), the method further comprising: 
generating, based on a second design profile for a third version of the three-dimensional design model, a  third energy analysis model configured to model energy transmission through at least one third surface of the third version of the three-dimensional design model, ( [0067], the computer aided modeling element 306 provides functions for the computer aided two and three dimensional geometric modeling of the building based on information selected and entered in the design management element 302, [0079], such as predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model;[0080] and [0092], such as comparing a measured behavior and performance metrics with the specifications and selections of the design management element and engineering design element); 
determining, based on the third energy analysis model, third energy transmissions for the third version of the three-dimensional design model, (Paragraph [0070], [0092], computer aided simulation of the facility’s structural, mechanical, electrical and thermal loads, lifecycle thermal analysis, lifecycle simulation of the building’s energy consumption and lifecycle simulation of the building’s energy costs). Examiner’s Note: computer aided simulation of the facility’s structural, mechanical, electrical and thermal loads are determined based on simulation results of the energy analysis model.
for each version of a plurality of versions of the three-dimensional design model, a respective indication of energy transmission through one or more surfaces of the version of the three-dimensional design model ([0063], [0092], [0100]-[0123] the heat transfer of the building is equated to the energy transmission of the building given the current iteration of the building)
The combination of Kamel and Hu does not explicitly teach generating, based on the first energy transmissions and the third energy transmissions, an energy chronology.
Bischof teaches generating, based on the first energy transmissions and the third energy transmissions, an energy chronology, ([0061], a chronological and partial distribution of all energy contribution rates in large and complex industrial, commercial or administrative buildings can be registered, and all potential energy reductions can be determined and exhausted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamel to incorporate the teachings of Bischof by generating, based on the first energy transmissions and the second energy transmissions, an energy chronology representative of multiple iterative versions of the design model. Doing so enables for reduction in the energy consumption, an energy consumption of at least a building to be considered as an energy cascade taken into account all parameters contributing to the increased energy consumption of the building with respect to a building type specific theoretical energy consumption optimum value based on a corresponding modeled building, and for analyzing this energy consumption with respect to potential energy reductions which are to be determined. (Hu [0061])

As to claim 15, Kamel discloses a method of physical structure design a, the method comprising: 
receiving, by a computing device remote from a user device that generated a first version of a three-dimensional design model of a physical structure, a first design profile ([0067], the computer aided modeling element 306 provides functions for the computer aided two and three dimensional geometric modeling of the building based on information selected and entered in the design management element 302 and engineering design element 304;[0040] for the three dimensional model; [0079], The energy management system 102 can calculate and analyze predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, using the algorithms and information embedded or entered in one or more of the design management element 302, the engineering design element 304, the computer aided modeling element 306, the computer aided simulation element 308, and the building construction management element 310; [0063], [0092], different materials and sizes of materials are used during the optimization process),
generating, by the computing device and based on the first design profile, a first energy analysis model configured to model energy transmission through at least one first surface of the first version of the three-dimensional design model, ([0067], the computer aided modeling element 306 provides functions for the computer aided two and three dimensional geometric modeling of the building based on information selected and entered in the design management element 302, [0079], such as predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model); 
determining, by the computing device and based on the energy analysis model, first energy transmissions for the first version of the three-dimensional design model (Paragraph [0067], generating based on the information selected and entered in the design management element 302, Paragraph [0079], predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model), first energy transmissions for the design model; [0060], [0092], [0110]-[0122], energy performance and consumption being based on the requirements entered for the new building); 
based on receiving a second design profile associated with a second version of the three-dimensional design model, generating, by the computing device and based on the second design profile, a second energy analysis model configured to model energy transmission through the at least one second surface of the second version of the three-dimensional design model; ([0067], a computer aided modeling element provides functions for the computer aided two and three dimensional geometric modeling of the building, based on information selected and entered in the design management element 302, [0063], such as modified structural components including their design and performance attributes, predicted energy usage, recommendations for optimized energy performance, and the performance of corrective measures for the facility can be based at least in part on the selected structural components and their associated attributes, [0079], the predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, can be used to create a second energy analysis model; [0060], [0092], [0110]-[0122], energy performance and consumption being based on the requirements entered for the new building); 
determining, by the computing device and based on the second energy analysis model, second energy transmissions for the second version of the three-dimensional design model, (Paragraph [0070], computer aided simulation of the facility’s structural, mechanical, electrical and thermal loads, lifecycle thermal analysis, lifecycle simulation of the building’s energy consumption and lifecycle simulation of the building’s energy costs). Examiner’s Note: computer aided simulation of the facility’s structural, mechanical, electrical and thermal loads are determined based on simulation results of the energy analysis model.
Kamel does not explicitly disclose generating, based on the determined first energy transmissions and the determined second energy transmissions, an energy chronology representative of multiple iterative versions of the design model
Bischof teaches generating, based on the first energy transmissions and the second energy transmissions, an energy chronology comprising, for each version of a plurality of versions of the three-dimensional design model, a respective indication of energy transmission through one or more surfaces of the version of the  three dimensional design model (Bischof, [0061], [0070] a chronological and partial distribution of all energy contribution rates in large and complex industrial, commercial or administrative buildings can be registered, and all potential energy reductions can be determined and exhausted; during the iterations of the optimization process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamel and Hu to incorporate the teachings of Bischof by generating, based on the determined first energy transmissions and the determined second energy transmissions, an energy chronology. Doing so enables for reduction in the energy consumption, an energy consumption of at least a building to be considered as an energy cascade taken into account all parameters contributing to the increased energy consumption of the building with respect to a building type specific theoretical energy consumption optimum value based on a corresponding modeled building, and for analyzing this energy consumption with respect to potential energy reductions which are to be determined.

Regarding claim 16, the combination of Kamel and Bischof teaches the limitations of claim 15. Kamel also teaches, generating, for the first version of the three-dimensional design model, a first energy profile comprising an indication of the first energy transmissions; and generating, for the second version of the three-dimensional design model, a second energy profile comprising an indication of the second energy transmissions ([0060], [0092], [0110]-[0122], creating energy consumption profiles and transmissions through each iteration of the optimization process).

Regarding claim 17, the combination of Kamel and Bischof teaches the limitations of claim 15. Kamel also teaches, wherein the receiving of the first design profile is based on: 
determining, at a first time, a first list indicating a plurality of first three-dimensional model objects of the design first version of the three-dimensional model, ( [0040], [0063], [0092], determining engineering design elements at a first time [during new or retro-commissioning design of the building], model objects [structural components] that are to be used inside the building); 
determining, at a second time, a second list indicating a plurality of second three dimensional model objects of the second version of the three-dimensional design model, ([0075], [0092], determining at a later time progress information on the construction or retro-commissioning of the building, such as the installation of equipment); 
quantifying a variance between the first list and the second list, ([0076], by comparing the list of installed systems and construction progress to the design requirements, [0060], the design requirements containing a list [specifications] for necessary systems to be installed in the building system); and Examiner’s Note: quantifying a variance can mean determining a difference between installed systems and required systems.
determining that the variance satisfies a threshold, ( [0077], verifying, in new construction or in retro-fitting existing buildings 104, that all the installed subsystems achieve the owner’s project requirements as intended by the building owner and as designed by the building architects and engineers, [0080] and [0092], such as comparing a measured behavior and performance metrics with the specifications and selections of the design management element and engineering design element, [0037], or comparing the predicted energy usage and the actual energy usage to determine if the actual energy usage exceeds the predicted energy usage). Examiner’s Note: measured behavior and performance metrics is assumed as the threshold.

Regarding claim 18, the combination of Kamel and Bischof teaches the limitations of claim 15. Kamel also teaches, wherein at least one of the first energy transmissions are based on first aggregated of energy transmissions through first surfaces of first three-dimensional model objects that collectively form the first version of the three dimensional design model; and the second energy transmission are based on second aggregated transmissions through second surfaces of second three-dimensional model objects that collectively form the second version of the three-dimensional design model. ([0040], [0067], for generating a computer aided model of the building and its components, [0079], such as predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model, [0092], [0109]-[0122], energy is turned into heat and may be transferred to and from the building by being conducted through surfaces such as walls or windows).

Regarding claim 19, the combination of Kamel and Bischof teaches the limitations of claim 15. Kamel also teaches wherein the first design profile comprises at least one of an indication of a first material of the first version of the three-dimensional design model or an indication of a first geometry of the first version of the three-dimensional design model, the method further comprising: ([0060], [0063], the material and architectural information is information for a new model, [0067], generating based on the information selected and entered in the design management element, [0079], predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, i.e. an energy analysis model, [0060], energy performance and consumption being based on the requirements entered for the new building), Examiner’s Note: geometry information is obtained from the architectural information. 
locating, at least one of material information indicating a second material different from the first material or geometry information indicating a second geometry different from the first geometry, ([0063], structural components can be modified by the user to add new or custom structural components including their design and performance attributes, such as material); 
generating based on the first design profile and based on at least one of the material information or the geometry information, a third energy analysis model configured to model energy transmission through the at least one third surface of a third version of the three dimensional design model ([0067], a computer aided modeling element provides functions for the computer aided two and three dimensional geometric modeling of the building, based on information selected and entered in the design management element, [0063], such as modified structural components including their design and performance attributes, predicted energy usage, recommendations for optimized energy performance, and the performance of corrective measures for the facility can be based at least in part on the selected structural components and their associated attributes, [0079], the predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, can be used to create a second energy analysis model); 
determining, based on the third energy analysis method, third energy transmissions for the third version of the three-dimensional design model, ([0070] computer aided simulation of the facility’s structural, mechanical, electrical and thermal loads, lifecycle thermal analysis, lifecycle simulation of the building’s energy consumption and lifecycle simulation of the building’s energy costs). Examiner’s Note: computer aided simulation of the facility’s structural, mechanical, electrical and thermal loads are determined based on simulation results of the energy analysis model.

Regarding claim 20, the combination of Kamel and Bischof teaches the limitations of claim 19. Kamel also teaches, further comprising causing presentation, at the user device, of at least one of the first energy transmissions, the second energy transmissions, or the third energy transmissions ([0092], [0095], [0110]-[0122], displaying energy usage information using the software’s 2D and 3D display functionality, the energy information can be displayed as color overlays, digital overlays, charts, gauges, or other, [0083], of both original and corrective energy calculations to provide proper visualization to the user).

As to claim 21 the combination of Kamel and Bischof teaches the limitations of claim 1. Kamel also teaches generating for a third version of the three-dimensional design model, a third energy analysis model configured to model energy transmission through at least one third surface of at least one third three-dimensional model object of the third version of the three-dimensional design model; (Figure 3, [0059], [0067], [0082] a computer aided modeling element provides functions for the computer aided two and three dimensional geometric modeling of the building, based on information selected and entered in the design management element 302, and running an optimization process, [0063], such as modified structural components including their design and performance attributes, predicted energy usage, recommendations for optimized energy performance, and the performance of corrective measures for the facility can be based at least in part on the selected structural components and their associated attributes, [0066], geographical location, [0069], and violations or conflicts, [0079], the predicted and consumed power, demand, electric load profile, electric load factor for the building, panels, circuit breakers, power outlets and individual equipment, and the like, can be used to create a second energy analysis model)
Kamel does not explicitly teach wherein the first energy transmissions are associated with a first month and the third energy transmissions are associated with a second month.
Bischof teaches wherein the first energy transmissions are associated with a first month and third energy transmissions modeled by the third energy analysis model are associated with a second month. ([0019], [0033], [0055], [0070], the energy transmissions are associated with the time period selected, ie a month)

As to claim 22 the combination of Kamel and Bischof teaches the limitations of claim 1. Kamel also teaches, receiving, an indication of a selected version of the plurality of versions of the three-dimensional design model causing presentation of energy transmissions associated with the selected version of the three-dimensional design model ([0092], [0095], [0110]-[0122], displaying energy usage information using the software’s 2D and 3D display functionality, the energy information can be displayed as color overlays, digital overlays, charts, gauges, or other, [0083], of both original and corrective energy calculations to provide proper visualization to the user).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kamel, in view of Bischof and in further view of McLean et al. (U.S. Publication No. 2010/0106674 Al), hereinafter McLean.

As to claim 3, the combination of Kamel and Bischof teaches the limitations of claim 1. Kamel also teaches, wherein the first material information comprises a material associated with the at least one first three-dimensional model object, ([0040], [0063], model objects [structural components] in the model include attributes such as material information).
The combination of Kamel, Hu and Bischof does not explicitly teach wherein the first geometry information comprises at least one of area data, normal data, or vertex data associated with the at least one first three-dimensional model object.
McLean teaches wherein the first geometry information comprises at least one of area data, normal data, or vertex data associated with the at least one first three-dimensional model object, (McLean, [0013], For example, in software for the thermal simulation of buildings, [0072], geometry information includes area data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamel and Bischof to incorporate the teachings of McLean by including the geometry information comprises at least one of area data, normal data, or vertex data associated with the at least one model object. Doing so enables one to generate, by the computing device, an energy analysis model based on the received design profile which provides an integrated analysis and design environment for building performance system assessment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
An et al. USPPN 2012/0330626: Teaches optimizing an energy output of a building through versions of the building and varying materials. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147